Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 17 objected to because of the following informalities:  the limitation “oftrimesoyl chloride” in line 1 appears to be missing a space between of and trimesoyl.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the hydrophilic layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 4 is intended to be dependent on claim 3 instead of claim 1 since claim 3 recite that the membrane comprises a hydrophilic layer proximate to the film. Examiner has interpreted claim 4 to be dependent on claim 3 in this office action, however a clarification from the applicant is required whether the hydrophilic layer of claim 4 is same or different from claim 3.
Regarding claim 6, the limitation “nanoparticles” in line 2 render the claim indefinite because it is unclear whether this nanoparticles are same or different from the nanoparticles of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 7, 8, 10, 11, 12, 13, 14, 15, 17, 41 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5368889 (hereinafter referred as “Johnson”), in view of US 6626980 (hereinafter referred as “Hasse”), and US 4619767 (hereinafter referred as “Kamiyama”).
Regarding claims 1, 2, 7, 10, 11, 12, 13, 14, 15, and 41, Johnson teaches a composite membrane comprising an ultra-thin film layer coated on a microporous substrate, wherein the ultra-thin layer comprises interfacially polymerized crosslinked polyamide (abstract, C5/L8-15). The membrane having good flux and good salt rejection (abstract).
Johnson does not teach nanoparticles disposed within the polymer matrix.
Hasse teaches a mixed matrix membrane comprising polyamide with nanoscale particles uniformly dispersed therein (abstract, C8/L7-37). The membrane provides high flux and selectivity (C2/L25-32). Hasse also discloses different types of nanoparticles including molecular sieves, Zeolites, Zeolite type A (C2/L66-C4/L67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include nanoparticles in the polymer matrix of Johnson to provide selectivity and high flux as taught by Hasse. Selection of types of nanoparticles would have been an obvious matter of design choice to one of ordinary skill in the art based on desired selectivity as taught by Hasse (C6/L55-C7/L11).
Johnson does not disclose that the film has a thickness from 1nm to 1000 nm. However, composite membranes having thin layers with thickness in range of 50 to 800 ANG is disclosed by Kamiyama (C6/L21-26). Kamiyama discloses that if the film is too thin, partial defects are caused on the film surface, and if it is too thick, the water permeability deteriorates (C6/L26-29). Thickness of the film is a result effective variable as indicated by Kamiyama. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the thickness of the film of Johnson.
Regarding claim 8, Hasse discloses that median particle size of the molecular sieve is preferably less than 1 micrometer (C7/L12-25). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, Johnson teaches that the film comprises residues of trimesoyl chloride and m-phenylenediamine (C5/L8-C6/L20).
Regarding claim 42, Johnson teaches that the polymer matrix comprises a polymerized polyamine and polyfunctional acyl halide (C5/L8-C6/L20).
Claims 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson, in view of Hasse and Kamiyama as applied to claim 1 above, and further in view of US 6413425 (hereinafter referred as “Hachisuka”).
Regarding claims 3-5, modified Johnson teaches limitations of claim 1 as set forth above. Modified Johnson does not teach a hydrophilic layer proximate to the film. 
Hachisuka teaches a composite membrane comprising a polyamide layer on a porous support (Fig. 1, C6/L8-11), and a polyvinyl alcohol coating to increase hydrophilicity (C5/L62-C6/L5).
It would have been obvious to one of ordinary skill in the art to provide PVA coating to provide a membrane with high slat rejection, high water permeability and high fouling tolerance.
Regarding claim 6, Hasse discloses that nanoparticles may be part of PVA continuous phase (C7/L52-53). Therefore, it would have been obvious to include nanoparticles in the PVA layer of modified Johnson.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson, in view of Hasse and Kamiyama as applied to claim 14 above, and further in view of Microporous and Mesoporous Materials Volume 64, Issues 1–3, 3 October 2003, Pages 69-81 (hereinafter referred as “Dong”).
Regarding claim 16, modified Johnson teaches limitations of claim 14 as set forth above. Modified Johnson does not teach that the nanoparticles further comprise silver ions. However, functionalization of zeolite particles with silver is known in the art and disclosed by Dong to provide diverse properties (Page 70, left column). Dong discloses that functionalizing zeolites with guest species such as Fe2O3 and silver nanoparticles provides additional properties (refer page 70, left column). Therefore, it would have been obvious to one of ordinary skill in the art to include silver ions in the nanoparticles to provide additional properties associated with silver ions.
Allowable Subject Matter
Claims 43 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited references fail to teach or suggest that a thickness of the film matches a size of the nanoparticles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Journal of Membrane Science 249 (2005) 1–8 by Tae-Hyun Bae et al discloses effect of TiO2 nanoparticles on fouling mitigation of UF membranes, KR 10-2004-0089886 teaches titania nanoparticles incorporated in filtration membranes, and KR 10-2005-0077141 teaches RO membrane comprising tourmaline nanoparticles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777